DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 5-6, and 9 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Auderieth on 3/24/22.

The application has been amended as follows: 
In the Claims:
In claim 1 line 12 (on page 3), in the phrase “at least one modulating electric motor of generator”, the phrase “of generator” has been deleted.
In claim 1 line 26 (on page 4), the phrase --in respect of each power consuming component of the rig-- has been inserted after the phrase “c. a component control node”.
In claim 1 line 29 (on page 4), the comma punctuation mark “,” has been deleted.

In claim 1 line 34 (on page 4), in the phrase “at least one modulating electric motor or generator”, the phrase “or generator” has been deleted.
In claim 1 line 37 (on page 4), in the phrase “network to each electric generator,”, the phrase “electric generator” has been replaced with --modulating electric motor--.
In claim 1 line 45 (on page 5), in the phrase “between the mud drive and the at least one internal”, the word --pump-- has been inserted after the word “mud”.
In claim 6 line 12 (on page 6), in the phrase “modulating electric motor or generator”, the phrase “or generator” has been deleted.
In claim 6 line 25 (on page 7), the phrase --in respect of each power consuming component of the rig-- has been inserted after the phrase “a component control node”.
In claim 6 line 30 (on page 7), the phrase --the component control node associated with the mud pump drive being-- has been inserted before the phrase “a mud pump control node”.
In claim 6 line 32 (on page 7), in the phrase “at least one modulating electric motor or generator”, the phrase “or generator” has been deleted.
In claim 6 line 36 (on page 7), in the phrase “network to each electric generator,”, the phrase “electric generator” has been replaced with --modulating electric motor--.
In claim 9 line 1 (on page 8), in the phrase “wherein at least one power”, the word --the-- has been inserted after the word “wherein”.
In claim 9 line 1 (on page 8), in the phrase “and wherein the at least component control”, the words “at least” have been replaced with --corresponding--.

In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Figure 2 will be amended to clarify and further differentiate between the lines that correspond to reference numeral 220 and the lines that correspond to reference numeral 222.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/24/22